United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gansevoort, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0480
Issued: July 18, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 2, 2019 appellant filed a timely appeal from an August 28, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that her back and
neck conditions were causally related to the accepted July 2, 2018 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the August 28, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On July 17, 2018 appellant, then a 50-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on July 2, 2018, she sustained back and neck injuries during a vehicular
accident which occurred while in the performance of duty. On the reverse side of the claim form,
the employing establishment indicated that appellant stopped work on July 3, 2018 and had not
yet returned.
In an authorization for examination and/or treatment (Form CA-16) dated July 17, 2018,
S.A., an HRM specialist at the employing establishment, authorized medical treatment at a health
facility. S.A. checked the form indicating doubt that appellant’s condition was caused by an injury
sustained in the performance of duty.
In a development letter dated July 19, 2018, OWCP informed appellant regarding the
deficiencies of her claim. It advised her of the medical evidence needed to establish her claim and
afforded her 30 days to submit the necessary evidence.
In an x-ray report dated July 3, 2018, Dr. Damon Deteso, a Board-certified diagnostic
radiologist, related that x-ray of appellant’s lumbosacral spine showed small endplate osteophytes
in the lower lumbar spine from L3 to L5, bilateral facet arthropathy at L5-S1, and degenerative
changes.
In a report dated July 3, 2018, Leo Caamano, a physician assistant, diagnosed lower back
muscle spasm. He noted that x-rays showed no acute injury.
In a report dated July 13, 2018, Dr. Carol S. Fisher, a Board-certified orthopedic surgeon,
diagnosed lumbar radiculopathy secondary to her motor vehicle accident at work. She indicated
that, based on x-rays, she exhibited some mild facet arthropathy at L5-S1. Dr. Fisher related that
appellant complained of neck and back pain after being in a motor vehicle accident while at work.
On August 21, 2018 OWCP received an undated report from Dr. Timothy Brooks, Boardcertified in emergency medicine, indicating that appellant was seen on July 3, 2018 following a
July 2, 2018 vehicular accident. Appellant’s diagnoses were listed as neck/back injury and low
back spasm.
By decision dated August 28, 2018, OWCP denied appellant’s claim finding that the
evidence of record was insufficient to establish that appellant’s conditions were causally related to
her accepted July 2, 2018 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable

3

Supra note 1.

2

time limitation period of FECA,4 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.6
To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Generally, fact of
injury consists of two components that must be considered in conjunction with one another. First,
the employee must submit sufficient evidence to establish that he or she actually experienced the
employment incident at the time, place, and in the manner alleged.7 Second, the employee must
submit evidence to establish that the employment incident caused a personal injury.8
Rationalized medical opinion evidence is required to establish causal relationship. The
opinion of the physician must be based on a complete factual and medical background, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment incident.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her back
and neck conditions were causally related to the accepted July 2, 2018 employment incident.
In her July 13, 2018 report, Dr. Fisher diagnosed lumbar radiculopathy secondary to
appellant’s motor vehicle accident at work. She indicated that, based on x-rays, appellant exhibited
some mild facet arthropathy at L5-S1. Dr. Fisher noted appellant’s history of injury, however, she
did not opine as to the cause of her condition. The Board has held that medical evidence that does
not offer an opinion regarding the cause of an employee’s condition is of no probative value on
the issue of causal relationship.10 Dr. Fisher’s report, therefore, is insufficient to establish
appellant’s claim.
OWCP received an undated report from Dr. Brooks. Dr. Brooks related appellant’s history
of injury and noted appellant’s diagnosis as neck/back injury, low back spasm. He did not offer
any opinion regarding causal relationship. The Board has previously explained that a purported
4
D.B., Docket No. 18-1359 (issued May 14, 2019); S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59
ECAB 178 (2007); Joe D. Cameron, 41 ECAB 153 (1989).
5

D.B., id.; J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden,
Sr., 40 ECAB 312 (1988).
6

D.B., supra note 4; K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).
7

J.P., Docket No. 19-0197 (issued June 21, 2019); Elaine Pendleton, 40 ECAB 1143 (1989).

8

J.P., id.; John J. Carlone, 41 ECAB 354 (1989).

9

S.S., Docket No. 18-1488 (issued March 11, 2019).

10

D.B., supra note 4.

3

diagnosis of “injury” is not a firm diagnosis,11 likewise a spasm is a symptom, but not a firm
diagnosis.12 Medical reports which lack a firm diagnosis and rationalized medical opinion
regarding causal relationship, are of no probative value.13 Therefore this report from Dr. Brooks
is of no probative medical value.
Appellant also submitted a report from Mr. Caamano, a physician assistant. However, the
Board has held that medical reports signed solely by a physician assistant are of no probative value,
as physician assistants are not considered physicians as defined under FECA, and therefore are not
competent to provide a medical opinion.14 As this report was not countersigned by a qualified
physician, it is of no probative value to establish appellant’s claim.15
OWCP received a diagnostic report dated July 3, 2018 from Dr. Deteso. The Board has
held that diagnostic studies lack probative value as they do not address whether the employment
incident caused any of the diagnosed conditions.16 Therefore, this diagnostic report is insufficient
to establish causal relationship as it does not provide an opinion on causal relationship.
As appellant has not submitted rationalized medical evidence establishing that her
diagnosed medical conditions were causally related to the accepted employment incident, the
Board finds that she has not met her burden of proof to establish her claim.17
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

11

See J.L., Docket No. 18-1804 (issued April 12, 2019).

12

D.L., Docket No. 18-1640 (issued May 3, 2019).

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

14

T.H., Docket No. 18-1736 (issued March 13, 2019); see David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay
individuals such as physician assistants, nurses and physical therapists are not competent to render a medical opinion
under FECA); 5 U.S.C. § 8101(2) (this subsection defines a physician as surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by state law). S.J., Docket No. 17-0783, n.2 (issued April 9, 2018) (nurse practitioners are not considered physicians
under FECA).
15

K.C., Docket No. 18-1330 (issued March 11, 2019); see K.W., 59 ECAB 271, 279 (2007); David P. Sawchuk, id.
A report from a physician assistant or certified nurse practitioner will be considered medical evidence only if
countersigned by a qualified physician. Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship,
Chapter 2.805.3a(1) (January 2013).
16

T.S., Docket No. 18-0150 (issued April 12, 2019); see J.S., Docket No. 17-1039 (issued October 6, 2017).

17

A properly completed CA-16 form authorization may constitute a contract for payment of medical expenses to a
medical facility or physician, when properly executed. The form creates a contractual obligation, which does not
involve the employee directly, to pay for the cost of the examination or treatment regardless of the action taken on the
claim. The period for which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance,
unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737 (issued November 2, 2018);
N.M., Docket No. 17-1655 (issued January 24, 2018); Tracy P. Spillane, 54 ECAB 608 (2003).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her back
and neck conditions were causally related to the accepted July 2, 2018 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 28, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 18, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

